—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 8, 1994, convicting defendant upon his plea of guilty of the crimes of sexual abuse in the first degree and rape in the first degree.
Having failed to move to withdraw his plea or vacate his judgment of conviction, we conclude that defendant has not preserved for appeal his challenge to the validity or sufficiency of the plea allocution. In any event, our examination of the allocution minutes reveals that defendant’s plea of guilty and his waiver of his right to appeal his conviction were knowingly, voluntarily and intelligently made. We also reject defendant’s contention that his concurrent prison terms of 8 to 24 years and 2V¡ to 7 years were harsh and excessive. In light of the heinous nature of the crimes perpetrated by defendant against the two young victims and defendant’s total lack of remorse, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.